Mr. Chief Justice Farmer, dissenting: As I understand it, there is nothing in the language of the written instrument construed by the court in this case as an agreement or contract for a loan which justifies that construction. On its face it is a clear, definite contract of sale, and to justify holding. it to be an agreement to secure a loan, resort must be had to something outside the written instrument. It cannot be denied that a sale may be lawfully made of a chose in action and its payment guaranteed by the vendor to the purchaser. The Kellastone Company owned and had the lawful right to sell accounts it owned and the Mercantile Trust Company had a lawful right to buy them. If the transaction was a sale then no law was violated and it was binding on the parties to it. In determining whether the agreement was one of sale or a loan, resort will first be had to the written instrument itself to ascertain the intention of the parties, but extraneous evidence of facts and circumstances tending to throw light upon the intention of the parties will be heard and considered where the agreement is susceptible of two constructions. That construction should be given a written contract which will best effectuate the intention of the parties to be determined from the whole instrument, and where a contract is susceptible of two constructions, one of which would render it valid and the other invalid, preference will be given the construction which will render it valid. Where the language of the instrument is plain and unequivocal and there is no room for construction, it will be given its legal effect as written. (Clark v. Mallory, 185 Ill. 227.) These settled rules of law seem to me to be violated by the opinion of the court in this case. I am unable to find in this record evidence of any extraneous facts and circumstances to show any different intention from that expressed in the language of the written contract. The contract is the language of both parties, and by its terms the transaction was a sale. No language in it justifies holding the parties did not mean what they said but meant something else, and no other circumstances proven justify the construction given this contract by the court. The contracts construed in the Federal cases cited in the opinion were unlike the one here involved. In the Home Bond Co. case and the Grand Union Co. case the contracts expressly provided that if the accounts assigned were not paid at maturity the vendor or assignor would re-purchase them from the vendee or assignee. There is no such provision, expressed or implied, in the contract considered in this case. It does not seem to me there is anything more in the contract to indicate the transaction was a loan than there would be in the contract of an indorser or guarantor of a promissory note. As I view this case the parties intended the transaction for a sale. They used language which expressed that intention, and nothing appears in the record to justify attributing to them a different intention from that expressed in their own language. Mr. Justice Duncan, also dissenting.